DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 25 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125021 Thiers et al in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle. 
Regarding claim 17, Thiers teaches a skirting board (paragraph 0001), comprising 
a core with an upper side, an opposed lower side and a front side and back side situated opposite to each other and extending between the lower side and the upper side (figure 1), 
said core being assembled from two separate core parts 2,3, said two separate core parts having contact surfaces (figure 2), wherein said two separate core parts are glued to each other at a location of said contact surfaces (paragraph 0121), each of said two separate core parts being unitary, a first one 3 of said two separate core parts forming at least said upper side of the core, a second one 2 of said two separate core parts forming at least said front side of the core (figure 1), wherein said two separate core parts form a miter connection at said location of said contact surfaces (paragraph 0123), and 
8, which is attached to and covers at least the front side and the upper side of the core (figure 2),
wherein the plate-shaped material is a synthetic material sheet (paragraph 0117) that is adhered onto the core (paragraph 0118), 
wherein a glue layer is provided between the synthetic material sheet and the core (paragraph 0118, where a resin-impregnated top layer 8 meets this limitation because the resin material acts as a glue adhesive between the synthetic material sheet and the core before cured or dried). 
Thiers does not teach that the plate-shaped material extends to beyond the lower side of the core. Sauter teaches a base molding system wherein the plate-shaped material 14, the visible surface, seen from the upper side of the core 12, extends to beyond the lower side of the core (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the arrangement and structure of the plate-shaped material in Sauter in the product of Thiers because this creates a space in the floor at the bottom portion of the molding that allows for wires and cables to be situated in a manner that enhances aesthetics and provides for easier maintenance (column 5, lines 51-62). 
Therefore, Thiers in view of Sauter teaches the product of Thiers with the modification of the bottom portion of the core being removed, allowing for the inclusion of wires within the core, with the plate-shaped material 8 remaining in place to cover the wire space from the front side. 
Neither Thiers nor Sauter teaches luxury vinyl material. One reading Thiers as a whole would appreciate that Thiers, while preferring a DPL assembly (paragraph 0118), is not limited to specific materials, leaving this up to the artisan based on the desired final product. Cappelle teaches a floor panel including a core 1 and a plate-shaped material 35 (paragraph 0121), 40 (paragraph 0143), decoration layer 41 and transparent top layer 42 (paragraph 0144). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the luxury vinyl flooring material of Cappelle in the product of Thiers because this material is soft and supple, providing an ideal flooring material (paragraph 0007).
Regarding claim 18, Thiers teaches that at least the side of the plate-shaped material facing away from the core entirely covers the front side and the upper side of the core uninterruptedly (figures 1 and 2).
Regarding claim 19, Thiers teaches that the thickness of the plate-shaped material is smaller than the distance between the front side and the back side of the core (figure 2).
Regarding claim 25, Thiers teaches that the core is made of a wood-containing material (paragraph 0028). 
Regarding claim 34, Thiers in view of Sauter and Cappelle teaches most of the limitations with respect to claim 17 above. Thiers further teaches that the synthetic material sheet is adhered onto the core by laminating (paragraph 0147). 
Regarding claim 35, Thiers teaches that the plate-shaped material is bent at a location of a tip of the miter connection (paragraph 0123 and figure 3).
Regarding claim 36, Thiers in view of Sauter teaches that a free extremity of the plate-shaped material that extends beyond the lower side of the core is configured in a way such that the core is provided at a distance above a floor or floor covering and capable of supporting the 
Regarding claim 37, none of Thiers, Sauter nor Cappelle explicitly teach that the plate-shaped material has a higher density than the core. However, Cappelle teaches that the plate-shaped material is made of LVT (paragraph 0003). And Thiers teaches that the core may be made of extruded wood (paragraph 0028). The instant specification also teaches that the plate-shaped material is made of LVT (as-filed spec page 2, lines 25-31), and the core is made of a wood-containing material that may be extruded (as-filed spec page 3, lines 4-6). The instant specification also states that the plate-shaped material has a higher density than the core. Therefore, it is reasonable to expect that the combination’s plate-shaped material has a higher density than the core. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).

Claims 20, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125021 Thiers et al in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle as applied to claim 17 above, and further in view of US 2001/0032432 Paxton et al.
Regarding claims 20 and 33, Thiers in view of Sauter teaches the skirting board, and Thiers further teaches that the laminate 6 is 7-9 mm thick (paragraph 0192). Paxton teaches a skirting board with a core 12 and a plate-shaped material 10, where the thickness of the plate-shaped material is 0.1-0.5 inches (2.54-12.7 mm, paragraph 0029). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the thickness of Paxton in the product of Thiers in view of Cappelle because this is a suitable thickness to achieve a light-weight board that is still strong (paragraph 0004).	

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125021 Thiers et al in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle as applied to claim 17 above, and further in view of US 1,900,987 Goff.
Regarding claim 26, Thiers in view of Sauter teaches the skirting board, but does not teach grooves in the plate-shaped material. Goff teaches a wall paper material for application to walls, including removable band 2 protruding from the lower side (page 1, lines 47-62), which extends in the longitudinal direction (figure 2). 
Goff does not teach grooves on the band, but does teach a scored line or perforation between wall paper strips to enable separation (page 1, lines 41-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the scored line or perforation between strips at the border in order to allow for easy separation of the border from the wall paper. This perforation would satisfy the “groove” limitation because the perforation would be a cut through the paper, forming a channel in the paper from both front and back surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the perforated removable portion of Goff in the decorative cover 
Regarding claim 27, Thiers in view of Sauter, Cappelle and Goff does not teach a second groove. However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, the single perforation taught by Goff reads on two perforations, and therefore two grooves, absent evidence of a new or unexpected result.

Response to Arguments
Applicant’s arguments with respect to the gluing limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment specifically requiring the presence of a glue layer has changed the scope of the claim and allowed for the new ground of rejection where the glue layer is taught by Thiers.
Applicant's arguments filed February 23, 2021, regarding the combination of references have been fully considered but they are not persuasive. Applicant argues that the references used are not combinable because they are directed to different inventions. However, the inventive feature of each prior art reference is irrelevant. All of Thiers, Sauter and Cappelle are directed to floor coverings and therefore are analogous art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Thiers, Sauter and Cappelle each teach portions of the claim that together result in the claimed product.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781